
	
		112th CONGRESS
		1st Session
		S. 1974
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To amend the Tariff Act of 1930 to clarify
		  the definition of aircraft and the offenses penalized under the aviation
		  smuggling provisions under that Act, and for other purposes.
	
	
		1.Short titleThis Act may cited as the
			 Ultralight Aircraft Smuggling
			 Prevention Act of 2011.
		2.Clarification of definition of aircraft and
			 offenses under aviation smuggling provisions of the Tariff Act of 1930
			(a)In generalSection 590 of the Tariff Act of 1930
			 (19 U.S.C.
			 1590) is amended—
				(1)by redesignating subsection (g) as
			 subsection (h); and
				(2)by inserting after subsection (f) the
			 following:
					
						(g)Definition of aircraftIn this section, the term
				aircraft—
							(1)has the meaning given that term in section
				40102 of title 49, United States Code; and
							(2)includes a vehicle described in section
				103.1 of title 14, Code of Federal
				Regulations.
							.
				(b)Criminal penaltiesSubsection (d) of section 590 of the Tariff
			 Act of 1930 (19 U.S.C. 1590(d)) is amended in the matter preceding paragraph
			 (1) by inserting , or attempts or conspires to commit, after
			 commits.
			(c)Effective
			 dateThe amendments made by
			 this section apply with respect to violations of any provision of section 590
			 of the Tariff Act of 1930 on or after the 30th day after the date of the
			 enactment of this Act.
			3.Interagency collaboration
			(a)FindingsCongress makes the following
			 findings:
				(1)The Department of Defense has worked
			 collaboratively with the Department of Homeland Security to identify equipment,
			 technology, and expertise used by the Department of Defense that could be
			 leveraged by the Department of Homeland Security to help fulfill its
			 missions.
				(2)As part of that collaborative effort, the
			 Department of Homeland Security has leveraged Department of Defense equipment,
			 technology, and expertise to enhance the ability of U.S. Customs and Border
			 Protection to detect, track, and engage illicit trafficking across the
			 international borders between the United States and Mexico and the United
			 States and Canada.
				(3)Leveraging Department of Defense equipment,
			 technology, and expertise is a cost-effective inter-agency approach to
			 enhancing the effectiveness of the Department of Homeland Security to protect
			 the United States against a variety of threats and risks.
				(b)Sense of CongressIt is the sense of Congress that the
			 Secretary of Defense should—
				(1)continue the broad program of cooperation
			 and collaboration with the Secretary of Homeland Security described in
			 subsection (a); and
				(2)ensure that the Department of Homeland
			 Security is able to identify equipment and technology used by the Department of
			 Defense that could also be used by U.S. Customs and Border Protection to
			 enhance its efforts to combat illicit trafficking across the international
			 borders between the United States and Mexico and the United States and Canada,
			 including equipment and technology that could be used to detect and track the
			 illicit use of ultralight aircraft.
				
	
		
			Passed the Senate
			 December 8, 2011.
			
			Secretary
		
	
	
	
